Citation Nr: 0722943	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  05-03 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
the service-connected right ankle disability.  


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from August 1987 to August 
1992.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  The RO granted service connection for status post 
right ankle ligament and reconstruction and assigned an 
initial 10 percent rating, effective from February 11, 2002.  
The veteran disagreed with the initial rating assigned and 
disagreed with the effective date of service connection.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in January 
2006.  A transcript of his testimony is associated with the 
claims file. 

In a May 2006 Board decision, entitlement to an effective 
date prior to February 11, 2001 for the grant of service 
connection for a right ankle disability was denied.  The 
issue of entitlement to an initial rating in excess of 10 
percent for the service-connected right ankle disability was 
remanded to the RO, via the Appeals Management Center (AMC) 
for additional development.  

After completion of the requested development, the AMC most 
recently affirmed the determination previously entered in a 
March 2007 supplemental statement of the case (SSOC).  


FINDING OF FACT

The veteran's right ankle disability, status post ligament 
and reconstruction has, since the effective date of service 
connection, been productive of complaints of daily pain and 
swelling and with objective findings of arthritis with 
limitation of motion more nearly approximating that of a 
marked degree with dorsiflexion limited by pain to 5-10 
degrees and plantar flexion limited to 20 degrees; ankylosis 
or the right ankle has never been demonstrated.  




CONCLUSION OF LAW

The criteria for the assignment of an initial rating of 20 
percent, but no higher, for the service-connected right ankle 
disability have been met since the effective date of service 
connection.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5271 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in March 2002.  Then, after the veteran 
disagreed with the initial rating for the service-connected 
right ankle disability, the RO provided the appellant 
additional notice regarding the downstream issue of 
disability ratings in letters dated April 2004 and September 
2004, prior to the issuance of the Statement of the Case 
(SOC) in November 2004.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the initial notification of March 2002 did not advise 
the veteran of the laws regarding degrees of disability or 
effective dates for any grant of service connection, such 
issues were addressed in subsequent notification letters as 
explained above, as well as in a June 2006 duty-to-assist 
letter.  Moreover, there is no indication whatsoever that the 
veteran does not comprehend the notice provided to him during 
the appellate period, and because he has appealed the initial 
rating and the effective date, any defect with regard to the 
timing of the notice regarding these issues is rendered moot.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.





II.  Increased Rating

The veteran seeks an initial rating in excess of 10 percent 
for the service-connected right ankle disability.  At his 
personal hearing in January 2006, the veteran testified that 
his ankle disability was manifested by pain and swelling 
daily. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The veteran's service-connected right ankle disability is 
rated as 10 percent disabling pursuant to the criteria at 
38 C.F.R. § 4.71a, Diagnostic Code 5271 for limited motion of 
the ankle.  Under Diagnostic Code 5271, moderate limited 
motion of the ankle warrants a 10 percent rating.  Marked 
limitation of motion warrants a 20 percent rating.  The words 
"moderate" and "marked" are not defined in the VA Schedule 
for Rating Disabilities.  

The average normal range of motion of the ankle is 0 to 20 
degrees of dorsiflexion and 0 to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71a, Plate II.

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  The criteria pertaining to degenerative arthritis 
under Diagnostic Code 5003 instruct to rate degenerative 
arthritis established by X-ray findings on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Where, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
assigned where there is x-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups.  A 20 
percent rating is assigned where there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
These ratings may not be combined with ratings based on 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.

VA records from 1997 reveal that the veteran underwent a 
surgical procedure in April 1997 to repair/reconstruct 
ligaments and remove loose bodies in the right ankle.  No 
immediate complications were noted.  

At VA examination in September 2002, the veteran continued to 
complain of pain in the right ankle, which increased with 
standing or walking.  The veteran explained that his ankle 
was unsteady, and "turned in" several times causing him to 
stumble.  Examination of the right ankle revealed no swelling 
or deformity.  Dorsiflexion was observed to 15 degrees and 
plantar flexion was observed to 20 degrees.  Examination of 
the feet revealed the absence of bunion and hammer toe 
deformities.  Inversion and eversion of the midtarsal joints 
was normal.  The diagnosis was status post right ankle 
ligament and reconstruction.  

Correspondence from the veteran's private orthopedist dated 
in October 2003 indicated that the veteran was diagnosed with 
lateral gutter impingement for which corticosteroid 
injections were administered.  The orthopedist noted that the 
injections helped the veteran, but he would likely have 
chronic intermittent pain referable to the right ankle 
requiring anti-inflammatories, corticosteroid injections 
and/or physical therapy.  
A September 2005 private examination report noted a new 
problem of plantar fasciitis.  In additional to pain and 
tenderness over the plantar fascia insersion, the veteran had 
some swelling over the lateral aspect of the right ankle, and 
was still tender over the anterolateral gutter.  The 
assessment was impingement right ankle and bilateral plantar 
fasciitis.  

A January 2006 MRI of the right ankle revealed no fractures 
and no evidence of ligamentous or tendinous disruption.  
There was tenosynovitis of the flexor hallucis longus tendon 
and to some extent the flexor digitorum longus tendon.  The 
intrinsic ligaments appeared maintained.  

At a VA examination in February 2007, the veteran continued 
to report pain and swelling in the right ankle.  The veteran 
complained of intermittent moderate pain with stiffness that 
was worse in the morning.  The veteran described his pain as 
a level 5 out of 10, occurring twice per day from at least 
three hours duration up to all day.  The veteran's medication 
and treatment included taking Aleve and receiving cortisone 
injections to the joint once every six months.  The veteran 
used an ankle brace with flare-ups and during exercise on a 
treadmill machine.  The veteran worked as a corrections 
officer and he was able to perform his occupational duties 
despite the ankle condition.  The veteran did develop pain 
with prolonged standing more than 2 hours; the pain was 
constant with walking and worse with squatting and driving 
for more than one hour.  

On examination of the ankle joint, there was no redness or 
swelling.  Active/passive range of motion of the right ankle 
using a goniometer against gravity and against strong 
resistance was as follows:  Dorsiflexion 0-10 degrees with 
pain beginning at 5-10 degrees; plantar flexion 0-40 degrees 
with pain beginning at 30-40 degrees; inversions 0-30 degrees 
with pain beginning at 20-30 degrees; eversion 0-10 degrees 
with pain beginning at 0-10 degrees.  The range of motion was 
not additionally limited with repetitive use of the right 
ankle joint, fatigue, weakness or lack of endurance.  The 
veteran reported flare-ups occurring as a result of exercise 
on the treadmill for more than once hour, prolonged standing 
for more than 1-2 hours, and walking long distances more than 
1.5 miles.  During a flare-up, the pain reached a level 8-9 
out of 10.  The veteran reported flare-ups two times per 
week, lasting about three to four hours.  The veteran 
estimated that his range of motion was limited 15-20 percent 
more during flare-ups.  There was no effusion, no tenderness 
and no crepitation on range of motion of the right ankle 
joint.  X-ray of the right ankle showed degenerative joint 
disease.  The diagnosis was right ankle strain, mildly 
active, status post right ankle surgery.

In sum, the objective findings on examination in September 
2002 revealed plantar flexion limited to 20 degrees; which is 
less than half of what is considered normal plantar flexion 
of the ankle pursuant to 38 C.F.R. § 4.71a, Plate II.  
Although the record shows that the veteran's plantar flexion 
was improved at the time of the February 2007 VA examination, 
the veteran's dorsiflexion in February 2007, on the other 
hand, had become markedly limited to only 5-10 degrees with 
consideration of pain on motion.  This limitation of 
dorsiflexion is less than half of what is considered normal 
dorsiflexion of the ankle pursuant to 38 C.F.R. § 4.71a, 
Plate II.

Notably, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection of parts 
of the musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective enervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  

When a diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must be considered, and examinations upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  These factors do 
not specifically relate to muscle or nerve injuries 
independent of each other, but rather, refer to overall 
factors, which must be considered when rating the veteran's 
joint injury.  DeLuca, supra.  Although the Board is required 
to consider the effect of the veteran's pain when making a 
rating determination, the rating schedule does not require a 
separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 
194 (1997).

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.

Under 38 C.F.R. § 4.59, with any form of arthritis, painful 
motion is an important factor of disability, the facial 
expression, wincing, etc., on pressure or manipulation, 
should be carefully noted and definitely related to the 
affected joints.  The intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  38 C.F.R. § 4.59.

In sum, the veteran's dorsiflexion and plantar flexion have, 
at one time or another during the appellate period, been 
objectively limited by pain on examination to a point less 
than half of what is considered normal range of motion for 
the ankle joint.  As noted above, plantar flexion in 
September 2002 was limited to 20 degrees and dorsiflexion in 
February 2007 was limited by pain to between 5-10 degrees.  
Moreover, swelling was noted on examination in 2005.  In 
resolving all doubt in the veteran's favor, it appears that 
the veteran's limitation of motion of the right ankle more 
nearly approximates that of a marked degree, and as such, the 
criteria for the assignment of an initial 20 percent rating 
are met in this case.  

There is no other appropriate diagnostic code under which to 
rate the right ankle disability which would afford the 
veteran a rating in excess of 20 percent.  Ankylosis is not 
demonstrated and, although the veteran also has a diagnosis 
of arthritis of the right ankle, a separate rating for 
arthritis is not for application because the ratings for 
arthritis are based on limitation of motion, and the 
veteran's rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5271 already compensates the veteran on the basis of limited 
motion.  In other words, the 20 percent rating assigned 
herein for the service-connected right ankle disability based 
on painful limited motion subsumes his arthritis, which is 
also manifested by painful motion.  Importantly, the 
evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14.  A claimant may not be compensated twice for 
the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  

The veteran's complaints of pain on use are certainly 
credible; however, the veteran's arthritic pain must be 
considered part of the veteran's right ankle disability which 
is separately evaluated under Diagnostic Code 5271.  As such, 
because the same symptoms, pain and limited motion of the 
right ankle cannot be compensated under two different 
diagnostic codes, the objective x-ray evidence of arthritic 
pain does not warrant a separate compensable evaluation under 
Diagnostic Code 5010-5003.  38 C.F.R. § 4.14.

Staged ratings in this case are not applicable because at no 
time since service has the service-connected disability been 
more disabling than as currently rated.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

Finally, because the veteran is assigned the maximum 
scheduler evaluation under the assigned diagnostic code, 
further consideration of the factors under 38 C.F.R. §§ 4.40 
and 4.45 is not warranted.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  That notwithstanding, the potential 
application of 38 C.F.R. § 3.321(b)(1) has also been 
considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991). However, there has been no showing that the service-
connected right ankle disability under consideration here has 
caused marked interference with employment, has necessitated 
frequent periods of hospitalization beyond those noted above, 
or otherwise renders impracticable the application of the 
regular scheduler standards.  There is no doubt that the 
veteran has significant impairment of the right ankle which 
results in certain work restrictions.  However, the regular 
scheduler standards contemplate the symptomatology shown.  In 
essence, there is no evidence of an exceptional or unusual 
disability picture in this case which renders impracticable 
the application of the regular scheduler standards and 
referral for consideration for an extraschedular evaluation 
is not warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 8 Vet. App. 337, 339 (1996).


ORDER

An initial 20 percent rating, but no higher, for the service-
connected right ankle disability is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


